UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27385 INTERACTIVE INTELLIGENCE, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of incorporation or organization) 35-1933097 (I.R.S. Employer Identification No.) 7601 Interactive Way Indianapolis, IN 46278 (Address of principal executive offices, including zip code) (317) 872-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer * Accelerated filer R Non-accelerated filer *(Do not check if a smaller reporting company) Smaller reporting company * Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes* NoR As of April 30, 2010, there were 17,445,110 shares outstanding of the registrant’s common stock, $0.01 par value. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 2 Condensed Consolidated Statement of Shareholders’ Equity for the Three Months Ended March 31, 2010 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 6. Exhibits. 18 SIGNATURE 19 i PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements and Notes to Condensed Consolidated Financial Statements. Interactive Intelligence, Inc. Condensed Consolidated Balance Sheets As of March 31, 2010 and December 31, 2009 (In thousands, except share and per share amounts) March 31, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $1,287 at March 31, 2010 and $1,094 at December 31, 2009 Deferred tax assets, net Prepaid expenses Other current assets Total current assets Property and equipment, net Deferred tax assets, net Other assets, net Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Accrued compensation and related expenses Deferred product revenues Deferred services revenues Total current liabilities Deferred revenue Total liabilities Commitments and contingencies (Note 7) Shareholders’ equity: Preferred stock, no par value: 10,000,000 shares authorized; no shares issued and outstanding Common stock, $0.01 par value; 100,000,000 shares authorized; 17,389,352 issued and outstanding at March 31, 2010, 17,276,990 issued and outstanding at December 31, 2009 Treasury stock, at cost: 703,512 shares as of March 31, 2010, 815,875 shares as of December 31, 2009 ) ) Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 1 Interactive Intelligence, Inc. Condensed Consolidated Statements of Income (unaudited) For the Three Months Ended March 31, 2010 and 2009 (In thousands, except per share amounts) Three Months Ended March 31, (Note 1) Revenues: Product $ $ Services Total revenues Cost of revenues: Product Services Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest income, net 42 Other income (expense) ) ) Total other income (expense) ) ) Income before income taxes Income tax expense Net income $ $ Net income per share: Basic $ $ Diluted Shares used to compute net income per share: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements 2 Interactive Intelligence, Inc. Condensed Consolidated Statement of Shareholders’ Equity (unaudited) For the Three Months Ended March 31, 2010 (In thousands) Common Stock Additional Paid-in Treasury Accumulated Shares Amount Capital Stock Deficit Total Balances, December 31, 2009 $ $ $ ) $ ) $ Stock-based compensation Exercise of stock options 1 ) ) Issuances of common stock 8 78 72 8 Tax benefits from stock-based payment arrangements Comprehensive income: Net income Net unrealized investment gain ) ) Total comprehensive income ) Balances, March 31, 2010 $ $ $ ) $ ) $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 Interactive Intelligence, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) For Three Months Ended March 31, 2010 and 2009 (In thousands) Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation Stock-based compensation expense Tax benefits from stock-based payment arrangements ) Deferred income tax ) Accretion of investment income 27 5 Changes in operating assets and liabilities: Accounts receivable Prepaid expenses ) Other current assets ) ) Other assets 82 72 Accounts payable and accrued liabilities ) Accrued compensation and related expenses ) ) Deferred product revenues ) ) Deferred services revenues ) ) Net cash provided by operating activities Investing activities: Sales of available-for-sale investments Purchases of available-for-sale investments ) ) Purchases of property and equipment ) ) Unrealizedloss on investment Net cash (used in) provided by investing activities ) Financing activities: Proceeds from stock options exercised Proceeds from issuance of common stock 69 Tax benefits from stock-based payment arrangements Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Cash paid during the year for: Interest $
